Sedgwick, J.,
dissenting.
There is no doubt that any one has a right to go upon a passenger train of a common carrier to accompany a departing guest, or for any lawful purpose, and “in boarding the coach of a common carrier a person is bound to anticipate such movements of the coaches as are usual and - ordinary in making up its trains, such as the attaching of the engine or additional coaches or the like. But the duty devolves upon the carrier to use ordinary care under such circumstances. The carrier should anticipate that persons who have a right to be upon its coaches at its stations may be in the act of boarding or alighting therefrom, and it should therefore at such times use ordinary care to avoid violent hnd abrupt movements of its trains without warning.” (Majority opinion.) The cars did not leave the station within the time that the trainmen informed the plaintiff they would remain there, and if the starting of the car was an ordinary matter, such as passengers and others might expect at any time when a passenger train is standing, then passengers and others getting on and off the train should have that in mind and should - not put themselves in a position where they would be thrown down by such a movement of the car. The question as to just how much the record shows that the car was jarred or moved is a very important question. The fact that the plaintiff fell and was severely hurt does not prove that there was any extraordinary movement of the car. It does hot prove negligence on the part of the defendant. Her. fall is equally consistent .with a failure on her own part to use due care under the circumstances.
*546' The plaintiff testified that there was a “jerk or jolt” and she fell. Cars are seldom coupled without a “.jerk or jolt.” Plaintiff’s friend testified “there was a sudden lurch of the car. * * * I was jarred, kind of thrown forward in my seat.” She was not moved in her seat so that she could say without qualification that she was “thrown forward.” She was “kind of thrown forward.” That amounts to saying that it made some noticeable impression upon her. Any, even the slightest, movement might have had as much effect. This evidence fails to sustain the burden of proof which is upon the plaintiff to prove negligence of the defendant which was the proximate cause of her injury. If there is such an extraordinary impact or concussion as to necessarily throw persons down who are carefully entering or alighting from the train, there would ordinarily be plenty of witnesses by whom such fact could be proved. No one testified to any such fact except plaintiff and her friend, and their testimony fails to establish anything serious or unsual. If there had been any such extraordinary circumstance the trainmen would have known it. If their testimony is to be believed, we have affirmative proof that there was no negligence of defendant, and no proof of such an occurrence as would amount to negligence on the part of defendant.